DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a detection unit for … detecting an amount of oxygen present in an air having an atmospheric pressure and filled in an atmospheric space between the outer bellows and the inner bellows”  in claim 2.  The subsequent recitation of the structure of the body, the coupling portion and the oxygen sensor sets forth the structure that performs the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2020/0200295 A1 to Di Carlo et al. (Di Carlo).

With regard to claim 1, Di Carlo discloses a flexible pipe (100, fig. 3, paragraph 0035) comprising: 
a double bellows (110/114, fig. 3, paragraph 0035) including a plurality of pipes (110, 112, 114, fig. 3, paragraph 0035) disposed outside and inside and coupled with each other (138 and 183, fig. 3, paragraph 0035 describing the first and second welds that couple the inner and outer corrugated pipes to each other), and formed with an atmospheric space (126, fig. 3, paragraphs 0035-0037) filled with air having an atmospheric pressure between the plurality of pipes (the interstitial space is in fluid communication with the sensor); and 
an oxygen sensor (116, fig. 3, paragraphs 0035 and 0041) that detects an amount of oxygen present in the air having the atmospheric pressure and filled in the atmospheric space (as described in paragraph 0009.  The atmospheric pressure is considered to be the pressure in the interstitial space when fluidly coupled to the sensor, either before or after the pressure has been reduced), 
wherein leakage from at least one of the plurality of pipes is detected based on variation in the amount of oxygen detected by the oxygen sensor (paragraph 0009).

With regard to claim 2, Di Carlo discloses a flexible pipe (100, fig. 3, paragraph 0035)  comprising: 
an outer bellows (114, fig. 3, paragraph 0035) formed in a corrugated tubular shape (158, fig. 3, paragraph 0040) with mountains and valleys; 
an inner bellows (110, fig. 3, paragraph 0035) formed in a corrugated tubular shape (158, fig. 3, paragraph 0040) with mountains and valleys and provided inside the outer bellows (shown in fig. 3); 
a pair of flanges (102/103, fig. 3, paragraph 0035) connected to both ends of the outer bellows and the inner bellows (shown in fig. 3, described in paragraph 0035), respectively; and 
a detection unit (116, fig. 3, paragraph 0035) for checking whether leakage occurs due to damage or breakage of the outer bellows and the inner bellows by detecting an amount of oxygen present in an air having an atmospheric pressure and filled in an atmospheric space between the outer bellows and the inner bellows (the detection unit 116 is capable of performing the function of providing information that will allow a user to check for damage or breakage), 
wherein the detection unit comprises: 
a body (paragraph 0041 describes the sensor as being an oxygen probe) formed separately from the outer and inner bellows and the pair of flanges (this product by process limitation does not further limit the claimed the structure MPEP section 2113); 
a coupling portion (118, fig. 3, paragraph 0035) provided at a lower portion of the body (shown in fig. 3) and coupled to a coupling rib (118B, the passage of 118 that is aligned parallel to the central hose axis shown in fig. 3) formed on the flanges (as shown in fig. 3); and 
an oxygen sensor (116, fig. 3, paragraph 0041) that detects the amount of oxygen present in the air having the atmospheric pressure and filled in the atmospheric space in a state in which a detection space provided inside the detection unit is in communication with the atmospheric space (the oxygen sensor of Di Carlo is capable of performing the function of detecting the amount of oxygen present in the sampled air).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0200295 A1 to Di Carlo et al. (Di Carlo) in view of United States Patent Application Publication No. 2019/0195721 A1 to Schumacher et al. (Schumacher).
	Schumacher discloses systems and method for monitoring fluid networks (Schumacher, abstract, title), a different field of endeavor to Di Carlo, but relevant to the problem of monitoring a plurality of sensors to determine the existence of a leak.

(the oxygen probe detailed in the rejection of claim 2 will generate a signal corresponding to the amount of oxygen detected), and a control terminal checks whether the leakage occurs based on variation in the amount of oxygen corresponding to the detection signal (not disclosed).
Schumacher discloses a control terminal (200, fig. 2) for receiving information from sensors (12, fig. 2) in a fluid network (10, fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a control terminal as taught by Schumacher, in order to automate the monitoring of the pipe of Di Carlo for leaks in order to alert interested users to the existence of a leak and potential damage/breakage of fluid.
With regard to claim 4, Di Carlo discloses a method of manufacturing a flexible pipe (claim 41), the method comprising the steps of: 
(a) providing an outer pipe and an inner pipe by processing a plate-shaped raw material into a pipe shape (claim 41 – “simultaneously corrugating a firth tubular outboard ply, a second tubular outboard ply inserted into the first tubular outboard ply and a tubular inboard ply”); 
(b) forming mountains and valleys on the outer pipe and the inner pipe to form an outer bellows   and an inner bellows (108, fig. 3, claim 41), respectively, and inserting the inner bellows formed with the mountains and valleys into the outer bellows formed with the mountains and valleys, thereby providing a double bellows (described in claim 41); 
(c) connecting a pair of flanges (102/103, fig. 3, claim 41) to both ends of the double bellows, and mounting the double bellows to equipment to be installed (as the flexible pipe will be when in use); and 
(d) coupling a detection unit having an oxygen sensor (116, fig. 3, claim 41) to the flanges, wherein the detection unit generates a detection signal by detecting an amount of oxygen present in an air having an atmospheric pressure and filled in an atmospheric space formed in the double bellows (the oxygen probe described in paragraph 0041 is capable of performing the function of detecting an amount of oxygen present in the atmospheric space), and a control terminal inspects leakage of the double bellows based on variation in an amount of oxygen corresponding to the detection signal of the detection unit (not disclosed).
Schumacher discloses a control terminal (200, fig. 2) for receiving information from sensors (12, fig. 2) in a fluid network (10, fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a control terminal as taught by Schumacher, in order to automate the monitoring of the pipe of Di Carlo for leaks in order to alert interested users to the existence of a leak and potential damage/breakage of fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor s can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753